Citation Nr: 1401387	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-47 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a sleep disorder claimed as sleep apnea. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for sleep apnea and a psychiatric disorder classified at the time as depression.  The Board has recharacterized the sleep apnea issue to be that of a sleep disorder to include sleep apnea, based on evidence and the wording of the initial claim which included nightmares in the claim for sleep apnea. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal was remanded for further development by the Board in January 2013.  Such has been completed and this matter is returned to the Board for further consideration.

While this matter was pending on remand status, the RO granted service connection for an anxiety disorder in an August 2013 rating, which constitutes a full award of the benefits sought on appeal with respect to the appealed issue of entitlement to service connection for a psychiatric disorder.  Since he had not separately appealed either the initial rating or effective date assigned for this disorder, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have a sleep disorder that had its clinical onset in service or is otherwise related to active duty; rather the evidence establishes that sleep disturbances manifested by him are symptoms of his service connected anxiety disorder rather than a separate sleep disorder.



CONCLUSION OF LAW

A sleep disorder was not incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter, sent prior to the initial June 2009 rating decision, advised the appellant of the evidence and information necessary to substantiate his service connection claim for a tinnitus, as well as his and VA's respective responsibilities in obtaining such evidence and information. In these letters, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met. 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the appellant nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist, service treatment and personnel records, VA treatment records and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  The paperless electronic folder was reviewed in addition to the claims folder.  

Although the Veteran was not afforded a specific VA examination to address the etiology of the claimed sleep disorder, such is not shown to be necessary in light of the evidence showing the lack of a diagnosis of a sleep disorder.  Of note, he was afforded a VA mental disorders examination in August 2013 in order to adjudicate a claim for service connection for a psychiatric disorder, with findings from this examination that he had symptoms of sleep disturbance associated with a diagnosed anxiety disorder.  The proffered opinions regarding these symptoms were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner in the August 2013 mental disorders provides evidence that is sufficient to decide this claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Board has reviewed all the evidence in the claims file and electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Service treatment records are silent for any evidence of sleep apnea or other sleep problems.  His July 1954 entrance examination revealed normal general findings for the head, mouth throat and lungs, other than a mild left deviated septum, with the accompanying report of medical history negative for any frequent trouble sleeping.  The June 1958 separation examination revealed normal findings for the head, nose mouth throat and lungs and the accompanying report of medical history was again negative for frequent trouble sleeping.  

Post service, there is no evidence of sleep problems prior to 2005, when in May 2005 VA treatment records, he reported sleeping 4 hours a night of interrupted sleep.  A June 2005 VA neurology record noted the Veteran admitted to feelings of depression.  Subsequent records from January 2006 and May 2006 continued to report a history of 4 hours of interrupted sleep.  His medication lists revealed that Trazadone was prescribed from September 2006 to September 2007 for depression, mood and sleep.  Thereafter, Trazadone is shown in subsequent records up to 2013 for depression, mood and sleep.  The VA treatment records from 2009 reveal psychiatric treatment with the mental health facility for symptoms that include persistent sleep issues, including issues with sleep still reported as 4 hours of interrupted sleep in April 2009.  The sleep problems were shown to include nightmares in March 2009, but Trazadone was described as helping his sleep.  In April 2009 mental health treatment records documented had continued difficulties with sleep, including frequent nightmares even with Trazadone.  The nightmares and sleep interrupted by waking at night continued to be reported in records from May through July 2009, although the Trazadone was described as helping his sleep.  The records from 2010 through 2013 continued to document that he was prescribed Trazadone for depression, mood and sleep.   

The Veteran underwent an August 2013 VA compensation and pension examination for a psychiatric disorder including post-traumatic stress disorder (PTSD), which included examination and testing of the Veteran and review of the claims folder.  The examiner noted that that his symptoms associated with a diagnosed anxiety disorder included sleep problems with nightmares every night, with sleep interrupted by his waking up shaking.  He indicated he had to get up and drink something prior to returning to bed and trying to fall back to sleep.  This examination classified his sleep symptoms as symptoms of the diagnosed anxiety disorder, finding that they fell within the cluster of PTSD symptoms classified as hyperarousal, with difficulty falling and staying asleep, with nightly difficulties due do dreams related to his stressor.  Chronic sleep impairment was confirmed by this examiner as a symptom of anxiety disorder, as the criteria for PTSD were not fully met.  

None of the private records from 2005 or VA records from 2005 to 2013, to include problem lists, review of systems, and medical history, document any findings or diagnosis of sleep apnea.  Nor is any other formal sleep disorder shown to have been diagnosed in the treatment records.  Rather the bulk of the evidence documents the sleep problems as a symptom associated with his service connected anxiety disorder.  

A September 2013 report of general information confirmed that the medical records clerk was contacted at the Providence VAMC, and it was confirmed that all available records had been mailed and entered into the claims file.  No records from 1958 to 2005 were available from this facility.  

After review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for sleep apnea or any other sleep disorder.  The preponderance of the medical evidence, including the August 2013 VA psychiatric examination, shows that any sleep symptoms suffered by the Veteran are symptoms of the already service connected anxiety disorder, rather than a discrete and separately ratable sleep disorder such as sleep apnea.  Indeed, "chronic sleep impairment" is a criterion for rating the service-connected anxiety disorder.  See 38 C.F.R. § 4.130 , Diagnostic Code 9413 (2013).  Under 38 C.F.R. § 4.14  "Avoidance of pyramiding" the evaluation of the same disability under various diagnoses is to be avoided and, also, the evaluation of the same manifestation under different diagnoses are to be avoided.  

The Board lends great probative weight to the August 2013 VA examination which, delineated the sleep disturbance as a psychiatric symptom according to the corresponding criteria for the psychiatric disorder of anxiety disorder.  Greater weight may be placed on one medical professional's opinion over another, depending on factors depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

The finding of sleep impairment as a psychiatric symptom of anxiety disorder rather than a separate disorder is further supported by the VA mental health treatment records also documenting the sleep issues as psychiatric in nature.  There is no conflicting competent medical evidence of record to suggest that the Veteran is suffering from a separately ratable sleep disorder, including sleep apnea.  As the evidence establishes that the Veteran does not have a separate sleep disorder disability, service connection is not warranted for such a claimed disability.  See Brammer, supra, see also Sanchez-Benitez, supra.  

While the Board accepts the Veteran's accounts of sleep problems as credible, the evidence reflects that such problems are symptoms of the service-connected psychiatric disorder for which he is already receiving compensation.  To the extent the Veteran is claiming that he has current separate sleep disorder etiologically related to service, he is not shown to have the medical expertise to do so.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied. 



ORDER

Service connection for a sleep disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


